Citation Nr: 0530446	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-09 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for left elbow 
disability.

2. Entitlement to service connection for arthralgias of 
multiple joints, claimed as a chronic disability resulting 
from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from September 1973 to March 
1978 and from November 1990 to August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision in which 
the regional office (RO) denied service connection for left 
elbow tendonitis and multiple arthralgias, claimed as joint 
pain of the knees, elbows, and wrists.  

The Board remanded this matter to the RO in September 2000 
and in March 2001.  In July 2002, the Board denied the two 
issues on appeal, and the appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2005 memorandum decision, the Court remanded both 
issues to the Board.   


FINDINGS OF FACT

1. The veteran does not have chronic disability from a left 
elbow disorder.

2. The veteran had active duty service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
January 1991 to July 1991.

3. The veteran did not incur disability from multiple 
arthralgias during his active military service.

4. The veteran does not have compensable disability from 
multiple arthralgias, claimed as joint pain of the knees, 
elbows and wrists.




CONCLUSIONS OF LAW

1. The veteran is not entitled to service connection for a 
left elbow disorder diagnosed as tendonitis. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3. The veteran is not entitled to service connection for 
multiple arthralgias claimed as an undiagnosed illness 
resulting from his service in the Southwest Asia Theater of 
operations during the Persian Gulf War. 38 U.S.C.A. §§ 1117, 
5107 (West 2002); 38 C.F.R. § 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

Left Elbow Disability

The veteran contends that he has current disability from a 
left elbow disorder incurred during his active military 
service. He testified that the elbow is painful most of the 
time and prevents him from lifting things with his left arm. 
He also testified that the disorder has been diagnosed as 
tennis elbow and tendonitis.

For the reasons and bases which are discussed below, the 
Board finds that the veteran does not have current disability 
from a left elbow disorder. Therefore, the Board concludes 
that the veteran is not entitled to service connection for a 
left elbow disorder.

Service medical records show that the veteran complained of 
left arm pain in January 1991 after physical training. An 
examiner noted an impression of tendonitis. At the time of 
his medical examination for separation from service, the 
veteran reported a history of intermittent left elbow pain 
during the preceding eight months. An examiner noted a 
provisional diagnosis of olecranon bursitis. The veteran's 
left elbow was examined several days prior to his separation 
from service. At that time, the elbow had full range of 
motion. There was no swelling. An X-ray was negative. A 
physician noted an impression of left elbow tendonitis.

The veteran underwent a Desert Storm medical evaluation in 
March 1995. His chief complaint was of pain in his left 
elbow. On examination, the elbow had no swelling, redness, or 
crepitus. There was some tenderness to palpation. Range of 
motion was full. An X-ray showed bony spurs at the 
ligamentous attachments at the olecranon in both elbows. The 
examiner noted a diagnosis of bony spurs at the ligamentous 
attachments in both elbows.

When the veteran was examined in June 1996, he had complaints 
of multiple joint pain, including both elbows. An orthopedist 
who examined the veteran reported that there was no swelling, 
limitation of motion, or significant tenderness. There was 
some tenderness in the elbows around the olecranon. The 
examiner reported an assessment of multiple joint complaints.

During a VA orthopedic examination in September 1996, the 
veteran reported that the onset of pain in his left elbow was 
in 1990. On examination, the elbow had no swelling, 
deformity, or crepitation. The examiner could not elicit any 
tenderness. The elbow had full extension, 140 degrees of 
flexion, and 80 degrees of pronation and supination without 
pain. An X-ray of the left elbow showed no joint effusion, 
fracture, or articular abnormality. There was a spur 
projecting from the olecranon which the radiologists reported 
as possibly a normal variation. The examiner who conducted 
the clinical examination reported that he could not detect 
any objective evidence of organic pathology in the left 
elbow.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence shows that the veteran does not 
have current left elbow disability. His subjective complaints 
of left elbow pain are not supported by clinical or other 
findings showing pathology. The elbow has full range of 
motion. On examination, the joint has not had swelling, 
redness, deformity, or crepitation. During the most recent VA 
examination, the examiner could not elicit any tenderness in 
the elbow.


The veteran has asserted, at least by implication, that his 
current complaints of left elbow pain are the result of a 
disease or injury he incurred during his active military 
service. However, in the absence of evidence that the veteran 
has the expertise to render an opinion about the etiology of 
his current subjective complaints, his assertions cannot be 
afforded any probative weight. See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

To prevail in his claim for service connection for a left 
elbow disorder, the veteran must show more than in-service 
treatment for elbow pain. He must show medical evidence that 
he currently has left elbow disability due to a disease or 
injury he incurred during his active military service. As the 
preponderance of the evidence shows that he does not have 
such disability, the Board concludes that the veteran is not 
entitled to service connection for a left elbow disorder.

Multiple Joint Pain

The veteran also contends that he has disability from 
multiple joint pain affecting his elbows, wrists, and knees. 
He attributes such disability to undiagnosed illness 
resulting from his service in Southwest Asia during the 
Persian Gulf War.  His claim was filed in 1996; the law and 
regulations concerning claims arising from service in 
Southwest Asia during the Persian Gulf War have been revised 
during the period since the veteran filed his claim.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amends various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

To prevail on the issue of service connection on the merits, 
"there must be medical evidence of a current disability, see 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury. See Caluza [v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table)]; see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 
(1993)]." Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In this case, the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 1991 to July 1991. He, therefore, qualifies as a 
Persian Gulf veteran as defined at 38 U.S.C.A. § 1117(f); 38 
C.F.R. § 3.317(d).

The next question is whether the claimed disability is a 
"qualifying chronic disability", as defined. This would be 
any combination of an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connection. Currently, no diagnosed 
illness has been listed as warranting a presumption of 
service connection.

In this case, the veteran has complaints of pain in multiple 
joints. Joint pain is one of the signs or symptoms that may 
be a manifestation of undiagnosed illness. See 38 C.F.R. § 
3.317(b). Consequently, the Board concludes that the 
veteran's claimed disability of pain in multiple joints meets 
the definition of "qualifying chronic disability".

The final question is whether this "qualifying chronic 
disability" was manifested either during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumptive period (i.e., to 
December 2006).

The veteran has asserted, in connection with his claim, that 
the onset of his multiple joint pain was during his active 
military service.  His service medical records, however, do 
not show complaints of pain involving multiple joints, 
although they do refer to complaints of left elbow pain. 
During a examination at his separation from service, he 
denied having any diseases or injuries during his Southwest 
Asia service. An examiner indicated that the veteran's upper 
and lower extremities and his musculoskeletal system were 
clinically normal. The Board concludes that this "qualifying 
chronic disability" was not manifested during the veteran's 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.

The Board must also address whether the claimed disability of 
pain in multiple joints has been manifested to a degree of 10 
percent.  The Board notes that, ordinarily, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted. See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nonetheless, 
both muscle pain and joint pain are listed in 38 U.S.C.A. 
§ 1117(g) and 38 C.F.R. § 3.317(b) as signs or symptoms that 
may be manifestations of undiagnosed illness.   

In deciding whether the claimed disability of pain in 
multiple joints is manifested to a degree of 10 percent, the 
Board is required to use evaluation criteria from 38 C.F.R. 
Part 4 for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  38 C.F.R. § 3.317(a)(5).  The functions affected by 
the complaints of joint pain would be the use of the joints - 
in this case, specifically, the veteran's elbows, wrists, and 
knees.  The anatomical localization, similarly, is the 
veteran's elbows, wrists, and knees.  The symptomatology, 
again, is pain in the veteran's elbows, wrists, and knees.  
The functions affected, anatomical localization, and 
symptomatology all point to disability of the elbow, wrist, 
and knee joints.  This narrows the range of possible 
diagnostic codes to use by analogy to those within the 
musculoskeletal system, found at 38 C.F.R. § 4.71a.   

Also, concerning disability of the musculoskeletal system, 38 
C.F.R. § 4.40 provides that functional loss may be due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion, and 
38 C.F.R. § 4.45(f) lists pain on movement as a factor of 
joint disability. The obvious choices to evaluate the claimed 
disability of the elbows, wrists, and knees would be the 
diagnostic codes relating to those joints - Diagnostic Codes 
5005 through 5213 for the elbow and forearm; Diagnostic Codes 
5214 and 5215 for the wrist; and Diagnostic Codes 5256 
through 5263 for the knee and leg.

In support of his claim, the veteran has submitted a written 
statement from an acquaintance, which indicates that the 
veteran complained of joint aches and pains on many occasions 
and that medication afforded only temporary relief.  He also 
testified in May 1999 that the onset of his knee, wrist, and 
right elbow joint pain was during the previous three or four 
years, and that he avoided exercise and activities such a 
running because of knee and elbow pain.

The lay statement and the veteran's testimony are not 
probative of the degree of disability the veteran claims to 
have from multiple joint arthralgias. Taken at face value, 
this evidence indicates that the veteran has complaints of 
aches and pains in some of his joints. But the statements do 
not address whether the veteran has disability to a 
compensable degree, and do not provide sufficient specificity 
to provide a basis to find the presence of compensable 
disability by using any diagnostic codes in the rating 
schedule. 

As for medical evidence of the degree of disability resulting 
from the claimed pain of multiple joints, the veteran has 
submitted copies of treatment records generated at an Air 
Force base during 1995 and 1996. During a Desert Storm 
evaluation in March 1995, he described having dull, 
excruciating joint pain which sometimes lasted several days, 
and sometimes lasted a few hours. He denied any association 
of pain with exercise. He denied a history of trauma and 
symptoms such as swelling, redness, numbness, or weakness. On 
examination, there was no joint swelling or redness. Range of 
motion was adequate in all joints. Except for the elbow, 
there was no tenderness to palpation. No synovitis was noted. 
The veteran was started on a two-month regimen of an anti-
inflammatory drug.  When seen again in September 1995, the 
veteran reported that the Naprosyn had helped his joint pain 
but that he recently had been re-experiencing knee pain. On 
examination both knees had full range of motion. There was no 
tenderness to palpation. The knee ligaments and joints were 
stable. There was mild patellar crepitus. An examiner note 
impressions of bilateral knee pain and questionable 
patellofemoral syndrome.

When the veteran was examined in September 1996, he 
complained of constant joint pain in his knees, elbows, and 
hands, the onset of which was during his service in Saudi 
Arabia. On examination, his gait was normal. His knees had 
full extension and 145 degrees of flexion without crepitation 
with motion. The knees had no swelling, retropatellar 
crepitation, or tenderness. The knee joints were stable. The 
veteran's wrists had no swelling tenderness, or deformity. 
Volar and dorsal flexion was 70 degrees in both wrists. 
Radial deviation was 20 degrees bilaterally. Ulnar deviation 
was 35 degrees bilaterally. As noted above, the elbow had 
full extension, 140 degrees of flexion, and 80 degrees of 
pronation and supination without pain. X-rays of the knees 
showed mild narrowing of the medial joint compartment which 
may have been projectional. Otherwise the knee joint were 
unremarkable bilaterally. X-rays of the wrists were also 
unremarkable. Other than a left olecranon spur, which was 
considered a possible normal variation, the left elbow X-ray 
was normal. The orthopedic examiner reported that he could 
not detect any objective evidence of organic pathology.

A VA outpatient treatment note dated in July 1999 documents 
the veteran's complaints of multiple joint pain, and 
indicates that he was taking glycosamine pills. His joints 
had no swelling or synovitis. Range of motion in the knees, 
elbows and wrists was full. The only tenderness noted was in 
the medial epicondyle of the left elbow. An examiner noted an 
impression of arthralgias.

None of the degrees of motion reported would support a 
compensable rating for the elbow, wrist, or knee.  Similarly, 
findings that would support a compensable rating under a 
diagnostic code involving any one of these joints (e.g., 
ankylosis, knee instability, etc.) also were not reported.  
Therefore, the Board considered Diagnostic Code 5003, 
degenerative arthritis, which provides for a 10 percent 
rating for otherwise noncompensable limitation of motion of a 
joint objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of any objective confirmation of painful motion, 
however, a 10 percent rating would not be appropriate under 
Diagnostic Code 5003 for any joint.

Seeking other possible applicable diagnostic codes within 
38 C.F.R. § 4.71a, the Board next turns to Diagnostic Code 
5025, fibromyalgia, which provides a 10 percent rating for 
widespread musculoskeletal pain, with or without associated 
symptoms, that requires continuous medication for control. 
"Widespread musculoskeletal pain" is defined, in the note 
following the rating criteria, as pain in both the left and 
right sides of the body, that is above and below the waist, 
and that affects both the axial skeleton and the extremities.  
In this case, the veteran's complaints involve only the 
extremities, but not the axial skeleton, defined in the note 
at Diagnostic Code 5025 as the cervical spine, anterior 
chest, thoracic spine, or low back.  Thus, the Board 
concludes that Diagnostic Code 5025 also does not provide a 
basis for assignment of a compensable evaluation of the 
veteran's complaints of multiple joint pain.

The Court's memorandum decision suggests that Lendemann v. 
Principi, 3 Vet. App. 345 (1992), requires the Board - in 
addition to choosing a diagnostic code that reflects the 
functions affected, anatomical localization, or 
symptomatology - to choose a diagnostic code for an ailment 
"analogous to the cause of the [appellant's] ailment," 3 
Vet. App. at 350 (emphasis in original) in deciding whether 
the claimed disability of multiple joint pain is manifested 
to a compensable degree so as to meet the requirements of the 
presumption found at 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The Court then went on to note that among the signs or 
symptoms which may be manifestations of an undiagnosed 
illness are neuropsychological signs and symptoms, 38 C.F.R. 
§ 3.317(b)(7).  

Lendemann involved a claim for increase in the evaluation of 
a service-connected balance disorder, and discussed use of 
analogous ratings pursuant to 38 C.F.R. § 4.20 in which the 
Board chose not to use diagnostic codes analogous to the 
cause of the veteran's symptom of dizziness (i.e., Diagnostic 
Codes 8007 and 8009, for brain vessel embolism or hemorrhage) 
and, instead, chose to use a diagnostic code analogous to the 
veteran's symptoms (i.e., Diagnostic Code 6204 for 
labyrinthitis).  Thus, the Court in its memorandum decision 
in this case seems to be suggesting that the veteran's 
claimed undiagnosed illness is not manifested by muscle pain 
or joint pain at all, but rather by neuropsychological signs 
and symptoms.  This had not previously been suggested; hence, 
the Board had not previously considered it.

Neuropsychological signs and symptoms would be rated using 
diagnostic codes found at 38 C.F.R. § 4.130, the schedule of 
ratings for mental disorders.  More specifically, the 
diagnostic codes involving somatoform disorders, Diagnostic 
Codes 9241 through 9245, are suggested as possibly applicable 
to the veteran's claimed disability.  These - as well as all 
the mental disorders that are not classified as eating 
disorders - would be rated using the general rating formula 
for mental disorders, which provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

In attempting to evaluate the veteran's claimed disability of 
pain in multiple joints using the general rating formula for 
mental disorders, the Board notes that it is neither 
contended nor shown that the veteran's symptoms of pain in 
the elbows, wrists, and knees require continuous medication 
for control.  The record does not show that the veteran is 
taking continuous psychotropic medication.  Although the 
record contains references to control of symptoms with 
medications such as Motrin or Naprosyn, it is not shown that 
the veteran takes such medication continuously.  Similarly, 
although the record does show that the veteran has taken 
glucosamine for these symptoms, it is not entirely clear 
whether he is taking this continuously, nor is it clear that 
the glucosamine controls these symptoms.  For example, the 
veteran testified in October 1999 that glucosamine made the 
symptoms "bearable" but did not cure or entirely relieve 
them.

As for whether the symptoms of pain in the elbows, wrists, 
and knees cause occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, the Board notes that the veteran's 
testimony in October 1999 focused on limitations imposed on 
athletic-type activities, such as running.  He did not 
indicate that these symptoms imposed occupational impairment 
or decreased his work efficiency.  The medical records 
likewise do not refer to decreased work efficiency or 
occupational impairment due to symptoms of pain in the knees, 
wrists, and elbows.

The Board concludes that, in this case, the arthralgias do 
not approximate a compensable evaluation. Hence, service 
connection is not warranted for an undiagnosed illness 
manifested by arthralgias.

After review of the entire record and for the following 
reasons, the Board must deny the veteran's claim for service 
connection for multiple joint arthralgias claimed as 
resulting from his service in the Southwest theater of 
operations during the Persian Gulf War. First, the record 
does not contain medical evidence of onset of multiple joint 
arthralgias during the veteran's active military service. 
Second, the record does not show that the veteran has 
developed compensable disability from multiple joint 
arthralgias after his separation from service. Although he 
has subjective complaints of multiple joint pain, medical 
examiners have not found clinical evidence of compensable 
disability such as limitation of motion, instability or 
subluxation of a joint.  Moreover, it is not shown that the 
subjective complaints of multiple joint pain are controlled 
by continuous medication or produce occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.

Third, there are no objective indications of disability, 
i.e., signs in the sense of objective evidence perceptible to 
an examining physician, or other, non-medical indicators that 
are capable of independent verification.

Absent a showing of in-service incurrence of chronic 
disability or development of compensable disability from 
multiple joint arthralgias, the Board concludes that service 
connection is not warranted.

Compliance with the VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice in 
this instance was sent to the veteran after the RO's March 
1999 decision that is the basis for this appeal.  In this 
case, however, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed -- by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.  

In particular, the veteran was sent a letter in August 2001 
that informed him of the information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that he is expected to 
provide.  As for the fourth element of notification, the 
Board acknowledges that this letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to the claim.  The veteran was, however, 
provided with the text of 38 C.F.R. § 3.159 - from which the 
fourth element is taken -- in the August 2001 supplemental 
statement of the case.  Moreover, the veteran reported in 
July and August 2001 that he had no further evidence to 
submit.  The veteran was notified that he needed to submit 
competent medical evidence that he has a current disability 
from a left elbow disorder and that he had developed 
compensable disability from multiple joint arthralgias, based 
on all communications in connection with his claim and 
appeal.

VA's duty to assist the veteran in the development of his 
claim includes the duty to make as many requests as necessary 
to obtain relevant records from a Federal department or 
agency, including service medical records; medical and other 
records from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration. VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile. Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department of agency advises VA that the requested records do 
not exist or the custodian does not have them.

The veteran has had several opportunities to identify sources 
of evidence. These opportunities include the claims form he 
has filed, his Notice of Disagreement, the statement of the 
case and supplements thereto, his substantive appeal, his 
testimony before the undersigned Member of the Board, and the 
statements filed on his behalf by his representatives. He has 
not provided information concerning additional evidence -- 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related -- that has not been obtained. On the 
contrary, in response to the RO's August 2001 letter, the 
veteran advised that the RO that he had no additional 
information to submit.  Moreover, he has not submitted any 
additional evidence, or information concerning additional 
evidence, since then.  In addition to assisting the veteran 
in gathering documentary evidence, the veteran has been given 
VA examinations and has testified before the undersigned 
member of the Board.


In this case, VA has satisfied its duty to assist the veteran 
in obtaining records. The veteran has not identified, nor 
does the record indicate the existence of relevant records 
which have not been obtained. Also, the veteran has been 
afforded VA examinations. Therefore, the duty to assist the 
veteran in the development of his claim is satisfied.

VA has not been unable to obtain any records identified by 
the veteran or otherwise identified in the claims file. 
Therefore, VA has no duty to notify the veteran of inability 
to obtain evidence.

For these reasons, the Board concludes that the notification 
and assistance duties of the VCAA have been met.  It is 
notable that it is not contended otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


ORDER

Service connection for a left elbow disorder is denied.

Service connection for arthralgias of multiple joints, 
claimed as undiagnosed illness due to Southwest Asia service 
during the Persian Gulf War, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


